Citation Nr: 1739549	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher disability ratings for bilateral hearing loss, initially rated as noncompensable prior to October 21, 2014, and as 10 percent disabling from that date.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America





WITNESSES AT HEARING ON APPEAL

The Veteran and his wife (S. F.)


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968, including service in the Republic of Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, granted entitlement to service connection for bilateral hearing loss and tinnitus, assigning noncompensable and 10 percent disability ratings, respectively, and denied entitlement to service connection for PTSD and for psychosis for the purpose of establishing eligibility to treatment.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In February 2017, the Veteran and his wife testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As regards the matter of representation, the Board notes that the Veteran was previously represented in his appeal by attorney David Anaise and by the Veterans Service Organization (VSO), Arizona Department of Veterans' Services.  In October 2014, however, he appointed the VSO, Vietnam Veterans of America as his representative, as reflected in a VA Form 21-22, Appointment of VSO as Claimant's Representative, executed and filed in October 2014.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board's disposition of the claims for higher ratings is set forth below.  The  issues of entitlement to service connection for PTSD and for psychoses for the purpose of establishing eligibility for treatment are addressed in the remand following the order; these matters are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during  February 2017 Board hearing,  the Veteran, via his representative, requested to expand the service connection claim for PTSD on appeal to encompass any diagnosed psychiatric disorder, to include PTSD and major depressive disorder (MDD).  The Board notes, however, that a claim of entitlement to service connection for MDD was previously denied in a September 2009 rating decision that was not appealed.  As that matter is  subject the provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156. and a petition to reopen the previously denied claim has not been adjudicated by the agency of original jurisdiction (AOJ), that matter is not properly before the Board.  

Also, effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a).  

In light of the foregoing, the matter of entitlement to an acquired psychiatric disorder other than PTSD-specifically, MDD-is  referred to the AOJ for appropriate action, to include notice as to the proper filing of such a claim.    See 38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

During the February 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims of entitlement to higher  disability ratings for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims of entitlement to higher disability ratings for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, during his February 2017 Board hearing, the Veteran stated that he wanted to withdraw from appeal the claims of entitlement to higher disability ratings for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration regarding any of these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and the appeal as to each claim must be dismissed.


ORDER

The appeal as to the claim of entitlement to a higher ratings for bilateral hearing loss, initially rated as noncompensable prior to October 21, 2014, and as 10 percent disabling from that date, is dismissed.

The appeal as to the claim of entitlement to a higher initial disability rating  in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal  is warranted.

The Veteran's contends, in essence, that he has developed PTSD as a result of stressors experienced during his Vietnam service.  Although the Veteran has contended that he engaged in combat with the enemy during his Vietnam service, his alleged combat service has not yet been verified.  As such, action to attempt to verify such service, to include his receipt of the Combat Action Ribbon, as alleged, should be undertaken on remand.  The Board also notes, in any event,  that his service personnel records reveal that he was assigned to counter-insurgency operations in Vietnam for a little more than one year.  Given this, and contentions of record, the potential stressor of fear of hostile military or terrorist activity during his Vietnam service is also raised for consideration.  See 38 C.F.R. § 3.304(f)(3) (2016).   

Testimony provided by the Veteran and his wife and the VA treatment records associated with the claims file show that he has a lengthy mental health treatment history, reportedly dating back to 1985.  Possible PTSD was noted in the record as early as April 1989.  PTSD was diagnosed during a VA psychiatric assessment in July 2008, though not stressors were specifically identified.  PTSD diagnoses have regularly been made since, including during the pendency of the appeal.  

The Veteran has been afforded two VA PTSD examinations during the course of his appeal.  In the report of an October 2010 VA examination, the examiner indicated that the Veteran's claimed stressors of combat exposure was related to his fear of hostile military activity, and was sufficient to meet the stressor criterion in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The examiner, however, concluded that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, but provided no apparent explanation as to why the diagnostic criteria were not met.  The examiner did not address prior PTSD diagnoses of record.  

In the report of an August 2013 VA examination, the examiner indicated that the Veteran did not meet the full criteria for a PTSD diagnosis.  The examiner noted that it was not possible to confirm the previously diagnosed PTSD where a wide range of clinical literature over the years showed that the great majority of persons exposed to Criteria A stressors, do not go on to develop full or chronic PTSD.  The examiner indicated that a typical pattern involved immediate symptoms that resolved to baseline or near baseline function over a period of time which may be exacerbated during periods of high stress.  The examiner noted that the Veteran met this pattern.  The August 2013 VA examiner also indicated that the Veteran was receiving mental health treatment, including medication, from a private provider for the previous two years.

The evidence indicates a continuing PTSD diagnosis made by the Veteran's VA provider through at least June 2013, and evidence indicating that he had been taking medication to treat PTSD symptoms.  While more recent medical evidence suggests that his PTSD may have now be asymptomatic, or resolved, it remains unclear to the Board whether the Veteran has had a valid PTSD diagnosis-for which service connection may be granted-at any point pertinent to  the current claim on appeal,.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Board finds that examination of the Veteran to obtain further competent information in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As an award of  service connection for PTSD would render moot the matter of entitlement to psychosis for the purpose of establishing eligibility to treatment moot, adjudication of that claim is deferred pending  development and adjudication of the service connection claim for PTSD.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his PTSD claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, in addition to attempting to procure evidence of the Veteran's combat service (as noted above), the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from April 2008 to March 2015.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards the private (non-VA) treatment) referenced above), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Attempt to obtain, from the appropriate source(s), confirmation of the Veteran's receipt of the Combat Action Ribbon, and/or other evidence of his combat exposure  during his Vietnam service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include records of mental health treatment, including prescribed medication, received since at least August 2011.

Additionally, specifically request that the Veteran submit evidence of receipt of the Combat Action Ribbon and/or other evidence of his exposure to combat during service.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental health examination, by an appropriate psychologist or psychiatrist, to obtain information as to the nature and etiology of previously diagnosed PTSD.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include psychiatric/psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim (even if now asymptomatic or resolved), has met the diagnostic criteria for PTSD (under the , in accordance with DSM-IV(   

If the examiner determines that the Veteran does not meet, and has not met at any time pertinent to the current claim, the diagnostic criteria for PTSD, he or she should reconcile such conclusion with the multiple medical reports of record indicating that he has or has had such diagnosis, explaining why such diagnoses were not valid, and explaining whether medications to treatment PTSD symptoms are responsible for the lack of a diagnosis.  

If a diagnosis of PTSD is deemed appropriate, the examiner should, (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether any claimed in-service stressor, to include any associated with fear of hostile military or terrorist activity, and/or combat (if verified by the record) is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor(s) and the Veteran's symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims of entitlement to service connection for PTSD and for psychosis, for the purpose of establishing eligibility to treatment, in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


